MEMORANDUM3
There was no error in the decision of the district court, adopting the report and recommendation of the Magistrate Judge, holding that
1. the California Supreme Court denied all of the claims raised in Silva’s federal habeas petitions on state procedural grounds; and thus
2. federal habeas corpus relief is not available for those claims.
Accordingly, the order of the district court denying Silva’s federal habeas petition as procedurally barred is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.